DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 25-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	With respect to claim 1, the prior art fails to suggest or disclose a plurality of subsets of the features of the feature data set, the plurality of subsets having a different selection of features for different subsets of the electronic devices, and generating, based on the selected plurality of subsets of the features, control data for exposing a pattern having the selected plurality of subsets of the features corresponding to the subsets of the electronic devices onto a wafer.
	Here, the previous 101 rejection is overcome because the generation of the control data for exposing a pattern having the selected plurality of subsets of the features are put onto a wafer.  If the claim were interpreted as merely the generation of data, the 101 rejection would still be applicable, however since the control data is generated onto a tangible device, the 101 rejection is overcome. 
 
	With respect to claim 31, the prior art fails to suggest or disclose selecting a plurality of subsets of the features defined by the feature data set, the plurality of subsets having a different selection of features for different subsets of the electronic devices, and generating, based on the selected plurality of subsets of the features, control data for exposing a pattern having the selected plurality of subsets of the features onto a wafer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on M-Th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842